 Case 2:19-cv-00425-DBH Document 10 Filed 03/12/20 Page 1 of 1              PageID #: 30




                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


MARY RAY                                             )
                                                     )
v.                                                   ) CIVIL NO. 2:19-cv-00425-DBH
                                                     )
BLUESTEM BRANDS INC                                  )
doing business as FINGERHUT                          )



                                         ORDER

      All further action in the above matter having been stayed pending the resolution

of bankruptcy proceedings, and there appearing to be no further reason at this time to

maintain the file as an open case for statistical purposes, this case shall now be

administratively closed.

      Nothing contained in this Order shall be considered a dismissal or disposition of

this matter and, should further proceedings in it become necessary or desirable, any

party may initiate them in the same manner as if this Order had not been entered.

      SO ORDERED.

                                                CHRISTA K. BERRY
                                                CLERK



                                         BY:    /s/ Charity Pelletier
                                                Deputy Clerk


Dated this 12th day of March, 2020.
